        Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


    ALYSSON MILLS, IN HER CAPACITY                      Case No. 3:19-cv-00941
    AS RECEIVER FOR ARTHUR LAMAR
    ADAMS AND MADISON TIMBER                            Arising out of Case No. 3:18-cv-252,
    PROPERTIES, LLC,                                    Securities and Exchange Commission v.
                                                        Arthur Lamar Adams and Madison
                   Plaintiff,                           Timber Properties, LLC

           v.                                           Hon. Carlton W. Reeves, District Judge

    TRUSTMARK NATIONAL BANK; BENNIE
    BUTTS; JUD WATKINS; SOUTHERN
    BANCORP BANK; and RIVERHILLS BANK,

                   Defendants.



                             RECEIVER’S OPPOSITION TO
                     MOTION TO CERTIFY INTERLOCUTORY APPEAL

          Alysson Mills, in her capacity as the court-appointed receiver for Arthur Lamar Adams

and Madison Timber Properties, LLC (the “Receiver”), through undersigned counsel, opposes the

Motion to Certify Order for Interlocutory Appeal filed by Trustmark National Bank1 and joined

by Trustmark’s co-defendants.2




1
    Doc. 69.
2
    Docs. 71 (Bennie Butts), 72 (RiverHills Bank), 73 (Southern Bancorp Bank).
        Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 2 of 10




                                        INTRODUCTION

          On March 1, 2021 this Court denied Trustmark’s motion to dismiss the Receiver’s

complaint and ordered the parties to schedule a case management conference.3 The parties ought

to be setting deadlines for discovery and picking a date for trial. Instead, Trustmark wants to appeal

the Court’s order.

          Defendants such as Trustmark file motions to dismiss every day, and every day courts deny

them. Defendants have no right to appeal such orders, absent extraordinary circumstances. Here,

the legal precedent is clear; Trustmark simply disagrees with it. That is nothing extraordinary.

          “The decision to permit such an appeal is within the district court’s sound discretion.”

Coates v. Brazoria Cty. Tex., 919 F. Supp. 2d 863, 867 (S.D. Tex. 2013) (citing Swint v. Chambers

Cnty. Comm’n, 514 U.S. 35, 47 (1995)). For the reasons stated below, this Court should deny

Trustmark’s motion to certify its order for interlocutory appeal.


                                               LAW

          “Certification of an interlocutory appeal under section 1292(b) is only appropriate when:

(1) the order from which the appeal is taken involves a ‘controlling question of law’; (2) there is a

‘substantial ground for difference of opinion’ concerning the issue; and (3) ‘an immediate appeal

from the order may materially advance the ultimate termination of the litigation.’” Coates, 919 F.

Supp. 2d at 867 (quoting 28 U.S.C. § 1292(b)). None of these factors is present here. The Receiver

addresses each in turn.




3
    Doc. 67.
     Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 3 of 10




       (1) Controlling question of law

       The controlling question of law, as articulated by Trustmark, is whether state law governs

a federal receiver’s state-law claims.

       That question, however, is not disputed. The Receiver agrees that state law governs her

state-law claims. That is why she has referred the Court and the parties to applicable Mississippi

law throughout these proceedings.

       Trustmark’s real complaint is that this Court did not specifically address the U.S. Supreme

Court’s opinion in O’Melveny & Myers v. F.D.I.C., 512 U.S. 79 (1994), in its order denying

Trustmark’s motion to dismiss. According to Trustmark, O’Melveny holds that state law governs

a federal receiver’s state-law claims, therefore this Court may look to state law solely in assessing

the merits of the Receiver’s state-law claims.

       Trustmark makes far too much out of O’Melveny in a transparent attempt to manufacture

an issue for appeal. O’Melveny is not a seminal case for present purposes; it involved an F.D.I.C.

receivership, and it was not a Ponzi scheme case. The Receiver does not dispute the proposition

for which Trustmark cites O’Melveny—of course state law governs a federal receiver’s state-law

claims—but nothing in O’Melveny requires that it be specially observed here. There is no conflict

with O’Melveny to reconcile. Indeed, to the Receiver’s knowledge, the Fifth Circuit has never even

mentioned O’Melveny in any of its (now several) opinions involving federal equity receivers in

Ponzi scheme cases such as this. That fact is not an error of omission, as Trustmark would have it,

but instead indicative of the obviousness of the proposition for which O’Melveny stands. This

Court’s failure to specifically address O’Melveny in its order denying Trustmark’s motion to

dismiss does not create a disputed “controlling question of law.”
     Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 4 of 10




       (2) Substantial ground for difference of opinion

       “The threshold for establishing the ‘substantial ground for difference of opinion’ . . .

required for certification pursuant to § 1292(b) is a high one.” Louisiana State Conf. of Nat’l Ass’n

for the Advancement of Colored People v. Louisiana, No. 19-cv-479-JWD-SDJ, 2020 WL

6130747, at *9 (M.D. La. Oct. 19, 2020) (quoting S. U.S. Trade Ass’n v. Unidentified Parties, No.

10-cv-1669, 2011 WL 2790182, at *2 (E.D. La. July 14, 2011) (quoting Judicial Watch, Inc. v.

Nat’l Energy Policy Dev. Grp., 233 F. Supp. 2d 16, 19 (D.D.C. 2002))). “Of the three criteria, this

one ‘has caused [courts] the least difficulty’ and ‘judges have not been bashful about refusing to

find substantial reason to question a ruling of law.’” Coates, 919 F. Supp. 2d at 868 (quoting 16

Charles Alan Wright et al., Federal Practice and Procedure, § 3930 at 492 (3d ed. 2012)).

       Trustmark argues that this Court erred by looking to Fifth Circuit precedent, and not

Mississippi law solely, in assessing the Receiver’s standing and Trustmark’s in pari delicto

doctrine and wrongful conduct rule defenses. Trustmark is simply wrong. This Court did look to

Fifth Circuit precedent, but not improperly and not to the exclusion of Mississippi law.


       The Receiver’s standing

       In assessing the Receiver’s standing, this Court relied primarily on the Fifth Circuit’s

opinion in Zacarias v. Stanford International Bank, 945 F.3d 883 (5th Cir. 2019), because that

case presented the same essential facts as here. The Fifth Circuit readily concluded there was “no

dispute” that the receiver in Zacarias had standing. If the Fifth Circuit’s opinion in Zacarias was

not clear enough, in Rotstain v. Mendez, 986 F.3d 931 (5th Cir. 2021), another case presenting the

same essential facts as here, the Fifth Circuit reiterated: the receiver in Rotstain had standing—

including, specifically, standing to “recover[] for injury to the [receivership estate] entities in the
        Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 5 of 10




form of the entities’ additional liability to investors due to Defendants’ conduct.” Rotstain, 986

F.3d at 941.

          Contrary to Trustmark’s assertion, the Fifth Circuit’s opinions are neither “confusing” nor

“conflicting.” Zacarias and Rotstain are perfectly clear. If they are “inconsistent” with Latitude

Sols., Inc. v. DeJoria, 922 F.3d 690 (5th Cir. 2019), it is because that case plainly was different.

Among other things, DeJoria was not a Ponzi scheme case.4

          The Fifth Circuit did not look to state law for its holdings in either Zacarias or Rotstain, or

even DeJoria. Surely this Court did not err in failing to do what the Fifth Circuit did not do. Surely

this Court did not err in simply applying the Fifth Circuit’s holdings to a case which presents the

same essential facts. O’Melveny does not remotely suggest that either the Fifth Circuit or this Court

erred. The word “standing” does not even appear in O’Melveny.

          Trustmark does not point to any state-law authority which would hold that the Receiver

lacks standing. It cannot. Mississippi’s courts are more permissive in granting standing. Whereas

federal courts must “adhere to a stringent definition of standing based on the United States

Constitution, art. III, § II,” and thereby “limit review to actual ‘cases and controversies,’”

Mississippi courts are not so restricted. Van Slyke v. Bd. of Trustees of State Institutions of Higher

Learning, 613 So. 2d 872, 875 (Miss. 1993) (“The Mississippi Constitution, however, contains no

such restrictive language.”). See also Miss. Const. art. III § 24 (“All courts shall be open; and every

person for an injury done him in his lands, goods, person, or reputation, shall have remedy by due

course of law, and right and justice shall be administered without sale, denial, or delay . . . ”).

Standing in Mississippi courts is more liberal than in federal courts. The Receiver’s standing under

Mississippi law is even clearer than under Zacarias and Rotstain.


4
    Judge Southwick, who sat on both the DeJoria and Rotstain panels, apparently was not confused.
     Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 6 of 10




          Trustmark’s in pari delicto doctrine and wrongful conduct rule defenses

          In assessing Trustmark’s in pari delicto doctrine and wrongful conduct rule defenses, this

Court referred to the Fifth Circuit’s opinion in Jones v. Wells Fargo Bank, N.A., 666 F.3d 955 (5th

Cir. 2012), because, again, it presented the same essential facts as here. But this Court did not rely

on Jones to the exclusion of Mississippi law. This Court was clear that Trustmark’s in pari delicto

doctrine and wrongful conduct rule defenses are equitable defenses and are “controlled by state

common law.” E.g., Doc. 67 at 18 (“In pari delicto is an equitable, affirmative defense, which is

controlled by state common law.” (quoting Jones, 666 F.3d at 965)). In holding that the defenses

did not warrant dismissal, this Court quoted the Mississippi Supreme Court: courts “may wisely

refuse to assist in adjusting equities between persons who have been engaged in an unlawful

action.” See Doc. 67 at 19 (quoting Western Union Telegraph Co. v. McLaurin, 66 So. 739, 740

(Miss. 1914)); see also id. (quoting Price v. Purdue Pharma Co., 920 So. 2d 479, 484 (Miss.

2006)).

          Trustmark might disagree with this Court’s holding, but it does not point to any contrary

state-law authority. It cannot. Trustmark’s in pari delicto doctrine and wrongful conduct rule

defenses—both variants of the unclean hands doctrine—protect the public, not Trustmark.

Trustmark is not entitled to dismissal merely because it invokes an equitable defense. An equitable

defense is not automatic. Mississippi courts apply equity when “sound public policy” calls for it.

See Cole v. Hood, 371 So. 2d 861, 864 (Miss. 1979) (“[I]t is the duty of the court to apply it, on

the basis of a sound public policy.”); Thigpen v. Kennedy, 238 So. 2d 744, 747 (Miss. 1970) (“The

fact that the parties in this case are in pari delicto does not aid appellee. The maxim is not invoked

for the benefit of the parties to a fraudulent transaction, but rests upon the proposition that society

must be protected.”); Morrissey v. Bologna, 123 So. 2d 537, 543 (Miss. 1960) (“Even where the
      Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 7 of 10




contracting parties are in pari delicto, the courts may interfere from motives of public policy.”);

Hall v. Bowman, 749 So. 2d 182, 184 (Miss. Ct. App. 1999) (“A court of equity considers results

rather than the means by which they are obtained.” (quoting Savage v. Dowd, 54 Miss. 728, 732

(1877)). Applying Trustmark’s equitable defenses here would punish the innocent investors who

are the beneficiaries of the Receivership Estate and reward Trustmark, Lamar Adams’s co-

conspirator and aider and abettor. In other words, applying Trustmark’s equitable defenses here

would be inequitable, see e.g., Cole, 371 So. 2d at 864 (“Courts of equity do not countenance

iniquity nor give it sanctuary . . . ”)—against public policy therefore against Mississippi law.5


        There is no substantial ground for difference of opinion

        A substantial ground for difference of opinion exists “‘if a trial court rules in a manner

which appears contrary to the rulings of all Courts of Appeals which have reached the issue, if the

circuits are in dispute on the question and the court of appeals of the circuit has not spoken on the



5
  For what it is worth, even though Trustmark conveniently omits it, O’Melveny stands for this proposition,
too. On remand the Ninth Circuit, at the U.S. Supreme Court’s instruction, applied state law to that
receiver’s claims, and rejected the defendants’ equitable defenses:

        While we find it a closer question under state law than under federal law, we nevertheless
        conclude that the FDIC is not barred by certain equitable defenses O’Melveny could have
        raised against ADSB. We recognize that, in general, “[a] receiver occupies no better
        position than that which was occupied by the person or party for whom he acts . . . and any
        defense good against the original party is good against the receiver.” Allen v. Ramsay, 179
        Cal.App.2d 843, 854, 4 Cal. Rptr. 575 (1960). However, this rule is subject to exceptions;
        defenses based on a party’s unclean hands or inequitable conduct do not generally apply
        against that party’s receiver. See Camerer v. California Sav. & Commercial Bank, 4 Cal.2d
        159, 170–71, 48 P.2d 39 (1935). While a party may itself be denied a right or defense on
        account of its misdeeds, there is little reason to impose the same punishment on a trustee,
        receiver or similar innocent entity that steps into the party’s shoes pursuant to court order
        or operation of law. Moreover, when a party is denied a defense under such circumstances,
        the opposing party enjoys a windfall. This is justifiable as against the wrongdoer himself,
        not against the wrongdoer’s innocent creditors.

F.D.I.C. v. O’Melveny & Myers, 61 F.3d 17, 19 (9th Cir. 1995).
      Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 8 of 10




point, if complicated questions arise under foreign law, or if novel and difficult questions of first

impression are presented.’” Coates, 919 F. Supp. 2d at 868 (quoting 4 Am. Jur. 2d Appellate

Review § 123 (2012) and citing cases). None of these circumstances is present here.

        Given the foregoing, there can be no substantial ground for difference of opinion on the

questions of either the Receiver’s standing or Trustmark’s in pari delicto doctrine and wrongful

conduct rule defenses. This Court ruled in a manner consistent with, not contrary to, Mississippi

law. It also faithfully followed the Fifth Circuit, which itself has ruled on the same questions in

cases presenting the same essential facts as here. The questions are not novel and difficult questions

of first impression.

        Trustmark stretches to assert, with no real explanation, that there exists an “inter-circuit

split.” In a footnote, Trustmark cites two opinions, one each from the Second and Eleventh

Circuits. Those opinions address cases for which New York law and Florida law, respectively,

directly answered the questions presented. No one purports to rely on New York law or Florida

law here. If there is any “inter-circuit split” on any question of New York law or Florida law, it

does not affect this case.


        (3) Material advancement of ultimate termination of litigation

        Because this Court ruled in a manner consistent with, not contrary to, Mississippi law, and

also faithfully followed the Fifth Circuit, Trustmark’s appeal likely will be unsuccessful. It will

not materially advance the ultimate termination of litigation, but it will waste the parties’ and the

courts’ time and resources.6


6
  Even if Trustmark were correct that the Receiver’s claims fail for the reasons it argues in its motion, the
Receiver’s claims would remain to the extent she asserts them in her capacity as holder of assignments
made by investors. An appeal would not eliminate the need for trial. See, e.g., Coates, 919 F. Supp. 2d at
867 (“The Fifth Circuit has held that certification is particularly inappropriate when a party has claims
remaining for adjudication by the finder of fact.”) (citation omitted).
     Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 9 of 10




                                         CONCLUSION

       Interlocutory appeal is not appropriate here. Trustmark disagrees with the law, but it cannot

point to an error, much less an error so extraordinary that it cannot wait for final judgment. This

Court should deny Trustmark’s motion to certify its order for interlocutory appeal.


March 31, 2021
Respectfully submitted,

/s/ Lilli Evans Bass                                 /s/ Kristen D. Amond
Lilli Evans Bass, Miss. Bar No. 102896               Brent B. Barriere, admitted pro hac vice
BROWN BASS & JETER, PLLC                             FISHMAN HAYGOOD LLP
1755 Lelia Drive, Suite 400                          201 St. Charles Avenue, Suite 4600
Jackson, Mississippi 39216                           New Orleans, Louisiana 70170
Tel: 601-487-8448                                    Tel: 504-586-5252
Fax: 601-510-9934                                    Fax: 504-586-5250
bass@bbjlawyers.com                                  bbarriere@fishmanhaygood.com
                                                     Primary Counsel

                                                     Kristen D. Amond, admitted pro hac vice
                                                     MILLS & AMOND LLP
                                                     650 Poydras Street, Suite 1525
                                                     New Orleans, Louisiana 70130
                                                     Tel: 504-383-0332
                                                     Fax: 504-733-7958
                                                     kamond@millsamond.com
     Case 3:19-cv-00941-CWR-FKB Document 77 Filed 03/31/21 Page 10 of 10




                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

       Date: March 31, 2021                                   /s/ Kristen D. Amond
